Citation Nr: 0628190	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  05-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased disability rating for 
service-connected hearing loss, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO) which granted service connection 
for bilateral hearing loss and assigned a 10 percent 
disability rating and denied entitlement to service 
connection for tinnitus.  

The veteran initially requested a hearing before a Decision 
Review Officer (DRO) at the RO, but he subsequently withdrew 
it.  See 38 C.F.R. § 20.704(e) (2005).  The veteran instead 
opted for an informal conference with a DRO, who then 
continued the RO's findings in a June 2005 supplemental 
statement of the case.

In August 2006, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2005).

The issue of entitlement to an increased rating for service-
connected bilateral hearing loss is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
tinnitus and his military service.





CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for tinnitus.

The veteran seeks service connection for tinnitus.  [As is 
discussed elsewhere in this decision, Board action on the 
remaining issue on appeal, entitlement to an increased 
disability rating for bilateral hearing loss, will be 
deferred pending additional evidentiary development.]  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision on the issue of entitlement to service 
connection for tinnitus.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was advised as to the evidentiary 
requirements of his service connection claim in a letter from 
the RO dated July 17, 2004.  That letter specifically 
indicated that in order to support his claim for service 
connection, the veteran needed evidence of: "a relationship 
between your current disability and an injury, disease or 
event in military service."

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced July 
2004 letter.  Specifically, the veteran was advised in the 
July 2004 VCAA letter that VA is responsible for obtaining 
relevant records from any Federal agency, including service 
records, records from the Social Security Administration and 
VA treatment records.  With respect to private treatment 
records, the letter included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and asked 
that the veteran to complete this release so that VA could 
obtain these records on his behalf.  The July 2004 letter 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency that has them.  If the holder of the records 
declines to give us the records or asks for a fee to provide 
them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  The veteran was also advised in the July 2004 
letter that a VA examination would be scheduled to make a 
decision on his claim [such was accomplished in July 2004].

Finally, the Board notes that the July 2004 letter requested 
of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
Board believes that this request complies with the "give us 
everything you've got" requirements of 38 C.F.R. § 3.159(b), 
in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO. 

There has been a significant recent Court decision concerning 
the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed tinnitus.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claim of entitlement to 
service connection was denied based on element (3), 
connection between the veteran's service and the claimed 
disability.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to that crucial element.  Because as discussed below the 
Board is denying the veteran's claim, elements (4) and (5) 
remain moot.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has obtained reports of VA treatment of 
the veteran.  Additionally, the veteran was provided VA 
audiological examination in July 2004, the results of which 
will be discussed below.  The report of the audiological 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
appropriate audiometric testing and rendered appropriate 
diagnoses and opinions.  

The veteran asserted in his April 2005 substantive appeal 
that he needed a new VA examination because his last one was 
in July 2004.

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  Here, the veteran 
received such an examination.  The report of the July 2004 
examination shows that the examiner documented the veteran's 
history and complaints and provided an opinion regarding the 
veteran's tinnitus.  There is no suggestion in the record 
that another examination would further inform the Board in 
any significant way.   See Counts v. Brown, 6 Vet. App. 473, 
478-9 (1994) and Gobber v. Derwinski,  2 Vet. App. 470, 472 
(1992) [VA's duty to assist is not a license for a "fishing 
expedition"]. 

To the extent that the veteran disagrees with the examiner's 
opinion, which is unfavorable to his claim, this is not 
sufficient to remand the claim for another examination.  The 
veteran has had ample opportunity to present competent 
medical evidence in support of his claim.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The Board finds that the report of the July 2004 VA 
examination is adequate for determining service connection, 
and that remand of this issue to obtain an additional 
examination is not appropriate.    
     
Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction above, the veteran withdrew his 
request for a hearing before a DRO in lieu of an Informal 
Conference proceeding.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue of entitlement to service connection 
for tinnitus.

Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in- 
service event and the current disability.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

In this case, it is undisputed that the veteran now has 
tinnitus, which is evidenced by July 2004 VA audiological 
examination findings.  Hickson element (1) is therefore 
satisfied for the veteran's claim.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board finds that the veteran engaged 
in combat within the meaning of 38 U.S.C.A. § 1154(b) (West 
2002).  The veteran's DD 214 form indicates receipt of the 
Combat Infantryman Badge.  Hickson element (2) is therefore 
satisfied.

With respect to crucial Hickson element (3), medical nexus, 
however, the claim fails.  The record contains the July 2004 
VA medical examination report, in which the examiner found 
that "it is not at least as likely as not that the tinnitus 
is related to military service."  In rendering her opinion, 
the examiner pointed to the veteran's lack of tinnitus 
symptomatology for four decades after service as the 
rationale behind her opinion.  

The Board realizes that the same VA audiologist found 
evidence of a medical nexus between the veteran's noise 
exposure in service and his current bilateral hearing loss.  
The examiner reasoned that with presumed exposure to noise in 
service, the nature of the noise exposure in service, and the 
lack of other audiometric data in the file, she would have to 
rely on the veteran's reported history in rendering a nexus 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) [the Board may not disregard a medical opinion solely 
on the rationale that the medical opinion was based on a 
history given by the veteran.].  As the veteran reported 
continuous hearing loss since his exposure to acoustic trauma 
in service, the examiner found a positive relationship 
between the veteran's hearing loss and service.  

The same conclusion could not be reached by the VA examiner 
with respect to the veteran's tinnitus claim.  The veteran 
himself stated to the examiner that his tinnitus symptoms 
began in the last 15-20 years, unlike his hearing loss.  
After examining the veteran and reviewing his VA claims 
folder, she offered a nexus opinion that is congruent with 
the veteran's self-reported medical history, which was 
pertinently negative for tinnitus symptomatology for almost 
four decades after service.  
The examiner highlighted the fact that the veteran's tinnitus 
was quite mild, implying that had he experienced tinnitus 
continuously in the sixty years post service it would have 
been more severe in nature.  Finally, the examiner indicated 
that daily consumption of aspirin by the veteran may be 
responsible for the veteran's current tinnitus 
symptomatology.

There is no competent medical evidence to the contrary.  As 
was described in the Board's VCAA discussion above, the 
veteran has been accorded ample opportunity to secure and 
present medical nexus evidence in his favor.  If the veteran 
felt the July 2004 VA opinion was wrong, he could have 
submitted another medical nexus opinion to the contrary; he 
did not do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].

Contrary to the assertions of the veteran's representative, 
the provisions of 38 U.S.C.A. 1154(b) only provide an 
evidentiary presumption concerning events in service (element 
2); they do not provide a substitute for evidence of a causal 
nexus between combat and a current disability.  See Wade v. 
West, 11 Vet. App. 302, 305 (1999), as well as Libertine, 
Gregory and Kessel, all supra.  

To the extent that the veteran and his representative contend 
that his current tinnitus is related to his military service, 
it is now well established that lay persons without medical 
training, such as the veteran and his representative, are not 
competent to comment on medical matters such as date of onset 
or cause of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements of the 
veteran and his representative offered in support of his 
claim are not competent medical evidence and do not serve to 
establish a medical nexus.

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim fails on this basis.



Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  Therefore, contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected hearing loss, currently evaluated as 10 
percent disabling.

As noted in the VCAA discussion above, the recent 
Dingess/Hartman decision held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

With respect to this issue, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As discussed above, this lack of 
notice was deemed nonprejudicial in regards to the veteran's 
claim for service connection for tinnitus, because the RO 
denied the veteran's claim.  In other words, any lack of 
advisement as to disability rating or effective date was 
meaningless as to that issue, because a disability rating and 
effective date were not assigned. 

The same cannot be said of the veteran's bilateral hearing 
loss claim.  As detailed in the Introduction, the RO granted 
a 10 percent disability rating for the veteran's bilateral 
hearing loss in the September 2004 rating decision.  Because 
the veteran has received no notice as to disability rating 
and effective date, it would be prejudicial to proceed to a 
decision on the merits at this time.  Accordingly, this issue 
must be remanded for proper notice under Dingess/Hartman, 
that includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  After undertaking any additional 
evidentiary and procedural development 
which it deems to be necessary, VBA 
should readjudicate the veteran's 
claim of entitlement to an increased 
disability rating for service-
connected bilateral hearing loss.  If 
the benefit sought on appeal remains 
denied, VBA should provide the veteran 
with a supplemental statement of the 
case and allow an appropriate period 
of time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


